In re Isaac Jones, applying for writ of certiorari to the Fourth Circuit Court of Appeal, No. KA-1604, from the Criminal District Court, Parish of Orleans, No. 294-610, Section “G”.
Prior report: 450 So.2d 692.
Granted in part and denied in part. The Court of Appeal opinion is reversed insofar as it vacated defendant’s sentence and remanded the case to the trial court for re-sentencing. The sentence originally imposed by the trial court is reinstated. State v. Jackson, 452 So.2d 682 (La.1984). Otherwise, the writ is denied.
CALOGERO, J., would grant the writ.